Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record to Fukuda discloses a blocked isocyanate composition comprising the reaction of a precursor prepared from a polyfunctional isocyanate and a polyethylene oxide polymer with a terminal hydroxy group and a combination of a first and a second blocking agent that includes diisopropylamine.  The claims are limited to only blocking agents that contain one nitrogen atom and a secondary amine.  Fukuda requires an additional blocking agent that does not meet the claim blocked agent and it would not have been obvious to remove the additional blocking agent of Fukuda because it is required in order to obtain blocked isocyanates with excellent low temperature curing properties.  
Additional references have been cited that teach a blocked isocyanate composition wherein diisopropylamine is the only blocking, however, the precursor in the additional references does not consist of a reaction product of polyisocyanate isocyanate and a monofunctional hydroxyl containing polyethylene oxide or polyoxyethylene-polyoxypropylene monol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763